         Case 3:20-cv-01551-MO          Document 1      Filed 09/08/20     Page 1 of 32




Jeffrey S. Ratliff
RANSOM, GILBERTSON,
MARTIN & RATLIFF, LLP
8401 NE Halsey Street Suite 208
Portland, OR 97220
T: 503-226-3664
F: 503-243-6716
  lnrl500     mail.com




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON


 RIHANNA SHAHROHKIMANESH,                          Case No:
 Individually and on behalf of all others
 similarly situated,                               CLASS ACTION COMPLAINT FOR
                                                   VIOLATIONS 0F THE FEDERAL
         Plaintiff'                                SECURITIES LAWS

         V.                                        JURY TRIAL DEMANDED

 HARBORSIDE INC„ PETER BILODEAU,
 ANDREW BERMAN, KEITH LI, ADAM
 SZWERAS, and MATTHEW HAWKINS,

         Defendants.




        Plaintiff Rihanna Shahrohkimanesh ("Plaintiff'), individually and on behalf of all other


persons similarly situated, by Plaintiff's undersigned attorneys, for Plaintiff's complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff's own acts, and information and belief as to all other matters, based upon,

Inter alia, the investigation conducted by and through her attorneys, which included, among

other things, a review of the Defendants' public documents, announcements, public filings, wire

and press     releases   published by and regarding Harborside      Inc.   ("Harborside" or the

1 - CIVIL CLASS ACTION COMPLAINT
          Case 3:20-cv-01551-MO            Document 1       Filed 09/08/20       Page 2 of 32




"Company"), and infolmation readily obtainable on the Internet Plaintiff believes that


substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                   NATURE 0F THE ACTION

        1.       This is a class action on behalfofpersons or entities who purchased or otherwise

acquired publicly traded Harborside securities between July 2, 2019 and August 12, 2020,

Inclusive (the "Class Period"). Plaintiff seeks to recover compensable damages caused by

Defendants' violations of the federal securities laws under the Securities Exchange Act of 1934


(the "Exchange Act").

                                  JURISDICTION AND VENUE

        2.       The claiins asserted herein arise under and pursuant to sections loo and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j®) and 78t(a)) and Rule lob-5 promulgated thereunder

by the SEC (17 C.F.R. § 240.lob-5).


        3.       This court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).


        4.       This Court has jurisdiction over each defendant named herein because each

defendant has sufficient minimum contacts with this judicial distnct so as to render the exercise

of jurisdiction by this Court permissible under traditional notions of fair play and substantial


justice. Harborside also operates a retail location in this judicial district.

        5.        Venue is proper in this judicial distnct pursuant to 28 U.S.C. § 1391@) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and

the subsequent damages took place in this judicial distnct and the Company maintains a retail

location at 645 River Rd #3, Eugene, Oregon 97404, in this judicial distnct. The Company also


2 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO             Document 1        Filed 09/08/20     Page 3 of 32




maintained another location at 1436 SE Powell Blvd, Portland, Oregon 97202, during the Class

Period until April 2020.

       6.       In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails and interstate telephone communications.

                                                PARTIES

       7.       Plaintiff,   as   set   forth   in   the   accompanying   Certification,   purchased the

Company's securities at ailificially inflated prices during the Class Period and was damaged

upon the revelation of the alleged corrective disclosure.

       8.       Defendant Harborside purports to be a vertically-integrated cannabis company.

       9.       The Company is incorporated in Canada and its head office is located at 2100

Embarcadero, Suite 202, Oakland, Califomia 94606. Harborside securities trade on the OTC

Pink market under the ticker symbol "HSDEF."

        10.     Defendant Peter Bilodeau ("Bilodeau") has served as tlie Company's interim

Chief Executive Officer ("CEO") since October 2019 and Chairman of the Board throughout the

Class Period. On information and belief, Defendant Bilodeau is a I.esident of Canada.

        11.     Defendant Andrew Berman ("Berman") served as the Company's ("CEO")

during the Class Period from January 2018 until October 2019.

        12.      Defendant Keith Li ("Li") served as the Company's Chief Financial Officer

during the Class Period from December 2017 until December 2019 and has served as the

Company's Vice President of Finance since December 2019. On information and belief,

Defendant Li is a resident of Canada.




3 -CIVIL CLASS ACTION COMPLAINT
          Case 3:20-cv-01551-MO             Document 1      Filed 09/08/20     Page 4 of 32




       13.      Defendant Adam szweras ("Szweras") has served as a Director of the company

throughout the Class Period. On information and belief, Defendant Szweras is a resident of

Canada.

       14.      Defendant Mattliew Hawkins ("Hawkins") has served as a Director of the

Company throughout the Class Period.

       15.      Defendants Bilodeau,        Berman, Li,     Szweras, and Hawkins ai-e collectively

referred to herein as the "Individual Defendants."

       16.      Each of the Individual Defendants:


               (a)     directly participated in the management of the company;

               (b)     was directly involved in the day-to-day operations of the company at the

                      highest levels;


               (c)     was     privy   to   confidential   proprietary   information   concerning the

                      Company and its business and operations;


               (d)     was directly or indirectly involved in drafting, producing, reviewing

                      and/or disseminating the false and misleading statements and information

                      alleged herein;


               (e)     was directly or indirectly involved in the oversight or implementation of

                      the Company's internal controls;


               (I)     was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company;

                      and/or

               (g)     approved or ratified these statements in violation of the federal securities

                      laws.


4 -CIVIL CLASS ACTION COMPLAINT
             Case 3:20-cv-01551-MO        Document 1        Filed 09/08/20         Page 5 of 32




        17.      The Company is liable for the acts of the Individual Defendants and its

employees under the doctrine of 7~cspo7Ide¢/ sLfpe7.j'oj. and common law principles of agency

because all of the wrongful acts complained of herein were carried out within the scope of their

employment.

        18.       The scienter of the Individual Defendaiits and other employees and agents of the

Coinpany is     similarly imputed to the Company under /.expo/7c7ec7r ,9wpc77.o/. and agency


principles.

19.      19.       The company and the Individual Defendants are referred to herein, collectively,

as the "Defendants."

                                SUBSTANTIVE ALLEGATIONS
                                Materially False and Misleading
                           Statements Issued During the Class Period




        20.      On July 2, 2019, Harborside (then named Lineage Grow company Ltd.), filed

with   the    Canadian   securities   regulatory   authorities   its   Unaudited    Condensed     Interim

Consolidated Financial Statements For The Three Months Ended April 30, 2019 And 2018 (the

" 1 Q 19 Report"), which was signed by Defendant Bilodeau and Szweras.


        21.      The lQ 19 Report provided the following financial information regarding the

Company:




5 -CIVIL CLASS ACTION COMPLAINT
      Case 3:20-cv-01551-MO                            Document 1                Filed 09/08/20                Page 6 of 32




           LI}[iGE GROR. Cobff.I`|' I.D.
           Lhadrfed Condezirad hndn Coti:ohdrfed StaceDenti of Finlact2I PomoD
           a:xpre£-Led in Czludrzn Douars)

                                                                                            .be al             A5 al
                                                                                  .1pil 30, !Ol9     Janumy 31. 2019
                                                                                               S$
           1< i .t`
           CtLrrut ds 9ck


           h-
           Cat
           Qha-b
           Pnnde-
                                                                                        370.58?
                                                                                         3 24s6
                                                                                        u=Pro
                                                                                         =6J)r-
                                                                                                             57Sj28
                                                                                                             33iai5
                                                                                                            112$7¢
                                                                                                              enli2
           nnd Ctirrrm .isds                                                            SJ:.034             1¢ZJ69
           NbDJinmiA&seca
           hrestnfns md 2dTaaee£                                                      .3fro6.`\5
           Rgiv~ 2cses                                                                  593.6JI
           hfangbeassett                                                                Sse.`-69
           lndd                                                                         893`T53




           c--
           Tjall(ti-

           Aceomts pa}+ahbE and accnied hbihis                                          6asJ=T              532J54
                                                                                                             a,14|
           +-jabfro
           CoB`rfuk debchire= - cDzzct

           fro paws - cu]rm
                                                                                        182,106
                                                                                      1|08,J193
                                                                                                            28,.en
                                                                                                           1116.773

           Ti-
           +-payabk-c-
           Tbed Cdrr.in lfabitidts
                                                                                         S`=,096
                                                                                        131.OS0

                                                                                      3] jju 72
                                                                                                             LT998

                                                                                                          3ro39959
           NolLctmont [j®EHide5
           foa€ cores pa¥abE                                                          \f t\s.836            93T}:rz
           Leasepayabk                                                                  539,775
           EteRE ta2bbifro                                                              15 7.0.0            145TS4?

           "naHHties                                                                  +e+i.89i             4.i2903

           Sharebdders ' I. ul „,
           she capal                                                      15          }3/)::,090           11939j33
           Co"ms.i)a coxponfri of cozl`rEchL! debat-                                                          8,8H
           E-forty-                                                                   l¢S9,898             I+6597898
           ke=entfor=hadLbasedpqrmri=                                                   8:OJ01              7&P60
           Acamihrdothacopeheasi`tQ£=)naozz£                                            (62pop)             38,6rr7
           Ace~drfu                                                                   j6l L!fl)        (14:±49.489
           rm S haztJm!dms* Tri.r`r                                                     8:8.I ig          I Lm3553
           Tct=l naHlitie§ andshartbof drrst hit}r                                    SJ#iJ)12             i:Zg}256


     22.          The lQ 19 Report provided the following "Statement of compliance":

     The Company's unaudited condensed interim consolidated financial statements,
     including comparatives, have been prepared in accordance with International
     Financial Reporting Standards ("IFRS") as issued by thf3 IITlerTlatiorLal
     Accounting Standards Board ("IASB"). These unaudited condensed interim
     consolidated financial statements have been prepared in accordance with
     International Accounting Standards ("IAS") 34 - /#/cr7.in Fz./!o/€cz.cz/ J2cpor/j.wg.
     Accordingly, they do not include all of the information and disclosures required
     by IFRS for annual financial statements. . .

     Tllese unaudited condensed interim consolidated financial statements were
     reviewed, approved and authorized for issue by the Company's Board of Directors
     on July 2, 2019.


     (Emphasis added.)

     23.         Also on July 2, 2019, the company filed with the canadian securities regulatory

6 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO           Document 1        Filed 09/08/20   Page 7 of 32




authorities its Management's Discussion And Analysis For The Three Months Ended April 30,

2019 (the "1Q 19 MD&A"). The lQ 19 MD&A included the financial information from the lQ

19 Report and included the following statement:

        Management's Responsibility for Financial Information

        Maiiagement is responsible for all information contained in this MD&A. I/Ic
        Colnpany's unaudited condensed iiuteriln consolidated fiinalicial statements
       have been prepared in accordance with IFRS and include amounts based on
       management's informed judgments and estimates. The FmElricial aLnd apertinng
       information included in this MD&A is consistent with that contained in the
        unaudited condensed interim consolidated financial statements in all material
        aspects.


        The Audit Committee has reviewed the unaudited condensed interim consolidated
        financial statements and this MD&A with management of the Company. The
        Board of Directors has approved the unaudited condensed interim consolidated
        financial statements and this MD&A on the recommendation of the Audit
        Committee.


        (Emphasis added.)

        24.        Also on July 2, 2019, certifications signed by Defendants Berman and Li were

filed with the Canadian securities regulatory autliorities confirming their review of the lQ 19

Report and lQ 19 MD&A, attesting to the accuracy of the reporting, and attesting that the

reporting was a fair representation in all material respects.

        25.        On August 29, 2019, Harborside filed with the Canadian securities regulatory

authorities its Unaudited Condensed Interim Consolidated Financial Statements For The Three

And Six Months Ended June 30, 2019 And 2018 (the "2Q 19 Report"), which was signed by

Defendants Bilodeau and Hawkins.

       26.         The 2Q 19 Report provided the following financial information regarding the

Company:




7 -CIVIL CLASS ACTION COMPLAINT
       Case 3:20-cv-01551-MO                           Document 1   Filed 09/08/20     Page 8 of 32




                As,,ts
                Curtut.45s.a
                C2Sh                                                    |,}at2S8     i T`rm cD8
                A:comt} RIen.abte                                        \$3®.062       6{3JOS
                bvenofes                                                S,„,J<        lan.eel
                BeJbgralais!6                                           3SZ]S95       3.68=ce2
                PTapad eipuse=                                           |Ji322„      LJl8en
                Ou£[ cn"t is ;tvs                                         55J,7{7      43&764
                toes tecen'able                                                       I_t3$4®


                Pin<tpTflt Ai i,t5
                in»£-ts and rdTn[e]                                      J,63J25
                Ftopm', p hat and €quxpne"                              11.nel.®1|
                R¥hi.rLQs+ass.ts                                           430P,3
                ftyosrs                                                  |fl5T3SS
                h Enp k r! sct5                                            1|S S®§
                -rtw                                                      -i7,JZ|
                                                                        cOJ2|J72     I--
                                                                        |,JSZISZ|
                                                                           8®32,
                                                                          |||J,9
                                                                           4ZJ28
                                                                           I,.038
                                                                           38353

                                                                         \|,1S6Z
                fo«rTelt ljutdt.rs
                Cmmvrfulaollespavibl                                       aej"
                Dgz`Tacht mbife5                                          27,J'17
                W amnr dettTari+a fiabftyr                                ||SJ'3,

                L-u-
                Pro \ t ,a ,
                Lzuepayabk

                L-Ean
                Pe-rm
                                                                        1511®.Ow
                                                                            ms,?7
                                                                          117.015
                                                                          334j34

                +rd-                                                      I 7|J'cO
                                                                        aeaci)G5

                shemcqu                                                 81j7,JH|     269coffi
                Cunt~ 5qpbs                                             ¢.7,2.61{)   8Jae+15)
                Res e7`re for -all                                       Uts16|        gse7Tz
                Acc`imlatedotLercoxpzEhensiv€bcou                          |f24P
                JAccuuhfrddefd                                          61185."S'    ee85-«l)
                " SLD€lddErs. '              ,                          \9rs2nei     m72§.E9)
                7btal ljflE6.i ald SLDchaltErs. IqtT                    cO121112     mxp`03|




     27.      The 2Q 19 Report provided the following "Statemeiit of compliance":

     The Company's unaudited condensed interim consolidated financial statements,
     including comparatives, have been prepared in accordance with International
     Financial Reporting Standards ("IFRS") as iss;"f3d try the TrlhemdiiorifLI
     Accounting Standards Board ("IASB"). These unaudited condensed interim
     consolidated financial statements have been prepared in accordance with
     International Accounting Standards ("IAS") 34 - J/7/erz.77j Fz./tcz/?c!.a/ Repo7.J/.#g.
     Accordingly, they do not include all of the information and disclosures required
     by IFRS for annual financial statements.

     These unaudited condensed interim consolidated financial statements were
     reviewed, approved and authorized for issue by the Company's Board of Directors
     on August 27, 2019.


     (Emphasis added.)

     28.     The 2Q l9 Report affirmed that FLRish was accounted for the same way as the



8 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO          Document 1      Filed 09/08/20      Page 9 of 32




Company and incorporated FLRish's earlier financial statements stating: "The accounting


policies applied in these unaudited condensed interim consolidated financial statemeiits are the

same as those noted in FLRish's audited consolidated financial statements for the year ended

December 31, 2018, and in Lineage's audited consolidated financial statements for the year

ended January 31, 2019, unless otherwise noted below."

       29.        Also on August 29, 2019, the Company filed with the Canadian securities

regulatory authorities its Management's Discussion Aiid Analysis For The Three And Six

Months Ended June 30, 2019 (the "2Q 19 MD&A"). The 2Q 19 MD&A included the financial

information from the 2Q 19 Report and included the following statements:

       Disclosure of Internal Controls over Financial Reporting

       Management has established processes to provide them sufficient knowledge to
       support representations that they have exercised reasonable diligence that (i) the
       unaudited condensed interim consolidated financial statements do not contain any
       untrue statement of material fact or oinit to state a material fact required to be
       stated or that is necessary to make a statement not misleading in light of the
       circumstances under which it is made, as of the date of and for the periods
       presented by the unaudited condensed interim consolidated financial statements;
       and (ii) the unaudited condensed interim consolidated financial statements fail.ly
       present in all material respects the financial condition, results of operations and
       cash flows of the Company, as of the date of and for the periods presented.

                                        ***


       Management's Responsibility for Financial Information

       Management is responsible for all information contained in this MD&A. The
       Company's unaudited condensed interim consolidated financial statements have
       been prepared in accordance with IFRS and include amounts based on
       management's informed judgments and estimates. The financial and operating
       information included in this MD&A is consistent with that contained in the
       unaudited condensed interim consolidated financial statements in all material
       aspects.


       The Audit Committee has reviewed the unaudited condensed interim consolidated
       financial statements and this MD&A with management of the Company. The


9 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO           Document 1       Filed 09/08/20   Page 10 of 32




       Board of Directors has approved the unaudited condensed interim consolidated
       financial statements and this MD&A on the recommendation of the Audit
       Committee.

       Approval

       The Board of Directors of the Company has approved the dlsclosure contained in
       this MD&A.

       30.      Also on August 29, 2019, certifications signed by Defendants Berman and Li

were filed with the Canadian securities regulatory authorities confirming their review of the 2Q

19 Repoll and 2Q 19 MD&A, attesting to the accuracy of the reporting, and attesting that the

reporting was a fair representation in all material respects.

       31.       On November 21, 2019, Harborside filed with the canadian securities regulatory

authorities its Unaudited Condensed Interim Consolidated Financial Statements For The Three

And Nine Months Ended September 30, 2019 And 2018 (the "3Q 19 Report"), which was signed

by Defendant Bilodeau and Hawkins.

        32.     The 3Q 19 Report pi.ovided the following financial infoimation I-egarding the

Company:




10 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO                                 Document 1   Filed 09/08/20        Page 11 of 32




                                                                                    S
               1{ `.h
               C-II|.ir5Ct,
               Ctsb                                                         1{,636,218
               Accoqss !ecezi`abLe                                           |JBJ|+7
               inta'orE!£                                                    JJ60J'sO
               a.bgialajscts                                                 2,-12J|<
               Pnpakl expuse5                                                \$6&}83
               ~ ftceimbE
               Total C`LnEnl A! ` er:
               RE{drm. A5 i .t5
               hres c-cS and advnccs                                         +^<09+<\1
               Fkyemr. pbzil nd quprmr                                      „}99,612
               Efty~ astcts                                                   JIJP97
               Dp. , in                                                        S7,8SJ
               h€a53us                                                        JIE„S
               d*J,di                                                        =+=T9J21



               IJ"t]tt
               C ur-tr liltili 1] .i
               Acccats pe}rabE lad a[mird IIabife                           „S=T,65®     ii6saco!
                                                                                          'L`S9t3n
               Notes pry3tde aad af atted iBreTeet - czneor
               Pezz`ramre babffies - cuJmf                                    107J„2
               Lease pal-bb , c-I                                               q.,\V
               Zzxom! ta~                                                    2,089fl3B      49jll
               EL- Exp ` con®`                                                 -\8'<S3      38'553
               Accnd dj€                                                                   9Ts,cxrs

               Ted Cnrron. n atlmct                                          S&a\|CF9    |S33&2S\
               ¥oD{urenlliatti6es
               Cch'efthE Dotes pa}abE                                         823,oil    \} 679 ro
               rmra.nne liibnaes                                               6S$8£     J=i2aocB
               `l'az7ml dchratRe babnor                                        136 $50    5.",737
               f+``\t.,tl\                                                  |S-1,®,OcO
               Lease payabE                                                   383|LC
               ± nsfabigiv
               I-"
                                                                               gsj79
               -gap                                                           224£9f
                                                                              lg?Jro®
                                                                                           25}.810
                                                                                           rscorm
               TatalL-                                                      33AS2`93-    6\-ls21.Jn

                                                                            -i,2S,66±
               Sbe cgiv                                                                  lil9,.070

               I-foT-
               cbafu`ed s apha
               Acc`izDhredotharcozzprchensi`rebs.i
                                                                             8,628,1<6
                                                                             2,2Ji26J
                                                                               (JO$7,)
                                                                                          4.4?i,OcO
                                                                                           gas,7R

               A++rcumibeddeEjl                                             62396`83S`   th3es 6+1'
               Ted S ha.ebotdr. t ZhAt`r                                    \9-=J\`668   nm739
               The ljaDio.i aDd Sharebddrr` ' ©r                            S3.02J`605   caco.o33




       33.      The 3Q 19 Report provided the following "Statement of compliance.':

       The Coilipany's unaudited condensed interim consolidated financial statements,
       including comparatives, have been prepal.ed in accordance witl. Iiitei.national
       Financial Reporting Standards ("IFRS") as issued by \ha IIItemfwior\al
       Accounting Standards Board ("IASB"). These unaudited condensed interim
       consolidated financial statements have been prepared in accordance with
       International Accounting Standards ("IAS") 34 - /#fcrz.in Fz.7Ifl;Icz.cz/ Jiaporfz.7€g.
       Accordingly, they do not include all of the information and disclosures required
       by IFRS for annual financial statements.


       (Emphasis added.)

       34.     The 3Q 19 Report afflrmed that FLRish was accounted forthe same way as the

Company and incorporated FLRlsh's earlier financial statements stating: "The accounting


policies applied in these unaudited condensed interim consolidated financial statements are the

same as those noted in FLRish's audited consolidated financial statements for the year ended

11 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO         Document 1       Filed 09/08/20    Page 12 of 32




December 31, 2018, and in Lineage's audited consolidated financial statemeiits for the year

ended January 31, 2019, unless otherwise noted below."

       35.     Also on August 29, 2019, the Company filed with the Canadian securities

regulatory authorities its Management's Discussion And Analysis For The Three And Nine

Months Ended September 30, 2019 (the "3Q 19 MD&A"). The 3Q 19 MD&A included the

fmancial information from the 3Q 19 Report and included the following stateinents:

       Disclosure of Internal Controls over Financial Reporting

       Management has established processes to provide them sufficient knowledge to
       support representations that they have exercised reasonable diligence that (i) the
       unaudited condensed interim consolidated financial statements do not contain any
       untrue statement of material fact or omit to state a material fact required to be
       stated or that is necessary to make a statement not misleading in light of tile
       circumstances under which it is made, as of the date of and for the periods
       presented by the unaudited condensed interim consolidated financial statements;
       and (ii) the unaudited condensed interim consolidated financial statements fairly
       present in all material respects the financial condition, results of operations and
       cash flows of the Company, as of the date of and for the periods presented.

                                        ***


       Management's Responsibility for Financial Information

       Management is responsible for all information contained in this MD&A. The
       Compaiiy's unaudited condensed interim consolidated financial statements have
       been prepared in accordance with IFRS and include amounts based on
       management's informed judgments and estimates. The financial and operating
       information included in this MD&A is consistent with that contained in the Q3
       2019 Financial Statements in all material aspects.


       The Audit Committee has reviewed the Company's unaudited condensed interim
       consolidated financial statements and this MD&A with management of the
       Company. Tlle Board has approved the Company's unaudited condensed interim
       consolidated financial statements and this MD&A on the recommendation of the
       Audit Committee.

       Approval

       The Board of Directors of the Company has approved the disclosure contained in


12 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO           Document 1       Filed 09/08/20   Page 13 of 32




       this MD&A.

        36.      Also on November 21, 2019, certifications signed by Defendants Bilodeau and Li

were filed with the Canadian securities regulatory authorities confirming their review of the 3Q

19 Report and 3Q 19 MD&A, attesting to the accuracy of the reporting, and attesting that the

reporting was a fair representation in all material respects.

        37.     On March 25, 2020, Hal.borside issued a press release eiititled "Harborside Inc.

Addresses COVID-19 and Provides Business Update" touting its positioning and business during

the COVID-19 pandemic stating the following, in pertinent part:

        Bilodeau continued, "We are pleased that Governor Ncwsom has deemed
        cannabis to be an `essential' part of the infrasti-ucture of Califomia which will
       protect access to carmabis products from Harborside and other cannabis operators
       throughout the State. We would like to assui.e you that all relevant Harborside
       operations and retail store locations remain fully operatioiial, as `we meet the
       significant customer activity levels across our retail "fooq)rint".

        "While the situation I.emains fouid, we are seeing record weekly revenues and

        average basket sizes across our California locations and sigl.ificant
        improvement in profiitability as our ollgoing business transfol'mation initiatives
        begin to take hold. We are confident that Harborside has the right focus and
        commitment to build sustainable shal.eholder value over the long-term."

        COVID-19 Update

        The Company is closely monitoring the developments of COVID-19 and focusing
        its resources on navigating and adapting to the situation as it unfolds. As part of
        the essential infrastnicture of the State of California, Harborside continues to
        operate mostly uninterrupted and has been implementing its business continuity
       plan. This includes the continued operation of the Company's four retail stores in
       California, the two Terpene Station stores in Oregon, and the Harborside Farms
       cultivation facility in Salinas, which has also been deemed as an essential service
       in medicinal crop production.

                                           ***



        Business Update

         . . Harborside's executive team is actively managing costs as they relate to

13 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO              Document 1      Filed 09/08/20    Page 14 of 32




       ongoing operatioi.s and revenue streams. Costs and expenses are being
       monitoi.ed on an ol.going basis to ensure the Company maxill.izes profitability.

       The pressures brought on by the COVID-19 pandemic further reinforce
       Harborside's oi.going mandate to monitor all financial decision-inaking with
       f/®c sfi.!.cfesf vJ.gor, which includes:


             •   Continuing to align labor costs with customer demand
             •   Reviewing expenses to ensure all non-essential operational expenses are
                 cut
             •   Placing a near-term hold on non accretive operational and capital projects
             •   Suspending all non-essential supplier contracts


       This financial management is with a goal of maintaining the strength of the
       ongoing operations and the long-term viability of Harborside.


       (Emphasis added.)

       38.        The   statements   referellced   in flfl20-37 above were matel-ially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts


pertaining to the Company's business, operational and financial results, which were kiiown to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleadiiig statements and/or failed to disclose that: (I) Harborside had undisclosed material

weaknesses and insufficient financial coiitrols; (2) Harborside's previously issued financial

statements were false and unreliable; (3) Harborside's earlier repoiled financial statements

would need restatement; (4) as a result of the foregoing and subsequent reporting delays,

Harborside's Canadian stock trading would be suspended; (5) Harborside downplayed the

negative impacts of errors and delays regarding its flnancial statements; and (6) as a result,

Defendants' public statements were materially false and/or misleading at all relevant times.

                                      THE TRUTH EMERGES

       39.        On May 29, 2020, the Company issued a press release entitled "Harborside Inc.

Announces Intent to Restate Certain Historical Financial Statements and Delay in Filing Annual

14 -CIVIL CLASS ACTION COMPLAINT
           Case 3:20-cv-01551-MO          Document 1       Filed 09/08/20     Page 15 of 32




Financial Statements and MD&A" which stated the following, in pertinent part, regarding the

newly announced needed financial restatements and the suspension of trading of its Canadian

shares:


          OAKLAND, CA and TORONTO, May 29, 2020 ffRNewswire/ -Harborside lnc.
          ("Harborside" or the "Company") (CSE: IIBOR), a Califomia-focused, vertically
          illtegrated cannabis enterprise, has announced today that due primarily to changes
          in the application of accounting treatments related to certain transactions by its
          reverse takeover acqu±[er, FLFLish I_nc., the pre`iiously issued financial stateiilents
          for the filscal yeai.s elided December 31, 2017 and 2018 and the interim periods
           ended March 31, 2019, June 30, 2019 and Septeinbei. 30, 2019, and any
           corresponding management's discussion and analyses (collectively, tl.e
           "Restated Documents"), will be I.estated and I.eissued. The primary accounting
          changes addi'essed by the restatements will include the reclassifilcation and
          re-measurement Of certain filnancial ii.strulnellts and the change in the
          accounting fior a common contl.ol acquisition to a business combination under
          IFRS 3. The accounting changes will include the recognition Of fair value
          adjustn.ellts as part of the acquisitiol.. The effect of the restaterrLenls does rLot
          impact the Company's ongoing operations, cash positioll, or its expected positive
          operating results for Fiscal 2019 and First Quarter 2020 as described in more
          detail below.


          Harborside intends to file its Restated Doculi.ents as sooi. as possible,
          beginning with the 2018/2017 FLRish restated audited aiunual filnal.cial
          statements which are expected to be filed no later than July 10, 2020. However,
          no assurance cai. be given that tl.e anticipated timil.g of fliling will be met due
          to the impact Of the COVID-19 pandemic> as well as the need For the ComLpany`s
          auditors to complete their audit work, among other things. The Restated
          Documents will replace and supersede the respective previously-filed financial
          statements and management's discussion and analysis for such periods
          (collectively, the "Previous Documents"). r/!c Prevz.ows Docwme/.fs s/low/d /Io
          longer be relied upon.

                                            ***


          Timing of Annual Filings

          D#c fo ffoc co7.fi."#ed I.rmp¢cf a/ COPTD+9, Harborside anticipates the filing of
          Its audited annual financial statements and corresponding management's
          discussion and analysis (collectively, the "Annual Filings") for the financial year
          ended December 31, 2019 to be delayed beyond the required filing deadline: (i)
          under Parts 4 and 5 of National Instrument 51-102 -Co/2f!.##ows Dz.sc/os%re
          Ob/I.gof/.o/7s and pursuant to National Instrument 52-109 - Cerf!#caf7.o# o/


15 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO          Document 1       Filed 09/08/20     Page 16 of 32




       Disc[osui.e in Issuer's Annual and Interim Filings, being ALpr{1 29, 2020.. as
       extended by (ii) the temporary blanket relief implemented by the Ontario
       Securities Commission Ontario Instrument 51-502 (the "Blanket Relief'), being
       June 15, 2020 (the "Filing Deadline").

       The Com|iaiiy intends to continue to work diligently and expeditiously with its
       auditors and expects to file the Annual Filings as soon as possible, and in any
       ctJeJlf "o /¢fcr f/!¢/® J#/)J JO, 2020. The Company cun.ently does not anticipate
       any delay in filing its interim financial statements, management's discussion and
       analysis, and the related officer certifications for the financial period ended March
       31, 2,020, before its filling deadlil.e under NI 51-102, as extended by tl.e Blanket
       jig/;.e/ o" Jzl/}7 J4, 2020. Other than as previously disclosed by the Company and
       herein with this press release, Harborside confirms that there have been no
       material business developments since the date of its third quarter interim flnancial
       statements that were filed on November 21, 2019, other than as a result of the
       impact of restatement disclosed above.

       Management Cease Trade Order

       In light of the delay in filing of the Annual Filings prior to the Filing Deadline,
       the Company is providing this default announcement in accordance with National
       Policy 12-203 Management Cease Trade Orders ("NP 12-203"). The Company
       has made an application to the Ontario Securities Commission (the "OSC"), as
       principal regulator of the Company, for a management cease trade order
       ("MCTO") under NP 12-203 in respect of the anticipated default regarding the
       Annual Filings. The granting of the MCTO is at the discretion of the Ontario
       Securfies Commission. The issuance Of the MCTO generally will not affect the
       ability of pel'sons wl.o have not been directors, of:fiicers or insiders of the
       Compa"jJ fo fr¢dc I." fAei.r sccwri.fJ.cs. In the event that the MCTO is granted, it
       will be in effect until the default is remedied. The Company intends to follow the
       provisions of the Alternative Information Guidelines set out in NP 12-203,
       including the issuance of bi-weekly default status reports in tlle form of news
       releases, for as long as the Company remains in default. The Company confirms
       as of the date of this news release that there is no insolvency proceeding against it
       and there is no other material information concerning the affairs of the Company
       that has not been generally disclosed.


       (Emphasis added.)

       40.     On this news, shares of Harborside fell 2% per share over the next two trading

days to close at $0.45 per share on June 2, 2020, damaging investors.

       41.      On June 22, 2020, during trading hours, Harborside issued apress release entitled



16 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO           Document 1      Filed 09/08/20    Page 17 of 32




"Harborside Inc. Provides Update to Management Cease Trade Order and Cease Trade Order"


which stated the following, in pertinent part, regarding its delayed restatements and the

continued suspension of trading of its Canadian shares:

        Ais previously disclosed, the delay in completing the Annual Filings occurred
        d#e fo f/®e r.//ip¢cf a/CortD-J9. The Restated Audit and Restated Interim are due
        primarily to changes in the application of accounting treatments related to certain
        transactions by its reverse takeover acquirer, FLRish, Iiic. Notwithstanding the
        delays in completing the filings, there is not expected to be a material impact to
        the assets curently owned by the Company, its current cash position or the
        positive financial performance the Company has repoiled so far this year.

        The Company col.tinues to expect to fille tlte Annual Filings and Restated Audit
        7®o /¢/e/. f/!¢7. Jw/y JO, 2020 and will apply to have the CTO I.evoked. Although
        the CTO resulted in trading in tlle subordinate voting shares of the Company
        being suspended on the Canadian Securities Exchange (the "CSE"), the CTO is
        not expected to result in the Company being delisted from the CSE and the
        Company expects trading to resume on the CSE shortly after the revocation of the
        CTO.

        The Company expects that a MCTO will remain in place until the Restated
        Interims are filed. The Company continues to work diligently with Its auditor to
        file the Annual Filings, Restated Audit and Restated Interims as quickly as
        possible. . .


       As required under Canadian securities laws, the Company will provide a
       /wrf/.cr wpdafe o" or ffbowJ JWHe 30, 2020. Additionally, to the knowledge of the
        Company, there have been no material business developments as of the date of
        this news release that have not been generally disclosed.


        (Emphasis added.)

        42.       On this news, shares ofHarborside fell l2% per share overthe rest of the trading

day and the next full trading day to close at $0.45 per share on June 23, 2020, further damaging

investors.


        43.      On June 30, 2020 issued a press release entitled "Harborside lnc. Provides

Update on MCTO and Financial Statement Filings" which stated the following, in pertinent part,




17 -CIVIL CLASS ACTION COMPLAINT
           Case 3:20-cv-01551-MO            Document 1       Filed 09/08/20       Page 18 of 32




regarding its delayed restatements and the continued suspension of trading of its Canadian

shares:


            . . as previously announced, the Company is relying on the blanket exemptions
          issued by provincial securities commissions due to COVID-19 to extend the date
          of filing its interim financial report for the three months ended March 31, 2020
          and 1.elated management's discussion and analysis (collectively, the "Interim
          Fillngs"). The Company does not expect to file the Interim Filings before the
          expiry of the 45 day extension on July 14, 2020 . [sic]

          The Company continues to expect to fille the Allnual Filings, as well as the
          filnancial statements for the filscal years ended Decembel. 31, 2017 and 2018 (the
           "Restated Audit"), no later than July 10, 2020 tint w.\+i apply to haNe its

          previously disclosed cease trade order (the "CTO") revoked. The Company
          expects trading to resume on the CSE shortly after the revocation of the CTO.

                                              ***



          As required under Canadian securities laws, the Company will provide a further
          update on or about July 14, 2020 . [sic] Additionally, to the knowledge of the
          Company, there have been no material business developments as of the date of
          this news release that have not been generally disclosed.


          (Emphasis added.)

          44.      On this news, shares ofHarborside fell 7% per sllare, to close at $0.49 per share

on July 1, 2020, further damaging investors.

          45.      On July 10, 2020 issued a press release entitled "Harborside lnc. Provides

Update on Financial Statement Filings" which stated the following, in pertinent part, regarding

its delayed restatements and the continued suspension of trading of Its Canadian shares:

          The Company continues to work diligently and expedltiously with its auditors to
          fi\nalize the Tina:ncial Statements. Despite signif icant ef f ljort and progress to date,
          the Company does not expect to complete the filing of the Restated Audit and
          Annual Filings by its I)reviously expected filing date of July 10, 2020. Als
          prevLousky disclosed, the delay in completing the filing Of the Final.cial
          Statements is due to tl.e unprecedented impact of the COVID-19 pandemic on
          ffee Comp¢/!}J, its employees, and its ability to rely on timely information in
          relation to its financial reporting obligations.



18 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO           Document 1      Filed 09/08/20     Page 19 of 32




       In the interim, the Company continues to be subject to t].e pi.eviously disclosed
       cc¢se frode order /f/®c "C7lo"/. The Company expects trading to resume on the
       CSE shortly after the revocation of the CTO.

       After careful consideration, the Company has also decided to postpone its annual
       meeting of shareholders to a later date in 2020. The Company intends to rely on
       the temporary blanket relief provided by the Canadian Securities Administrator.s,
       including the exemptive relief contained in Ontario Instrument 51-504 -
       Tenapora::ry Exemptions from Cei-tain Requirements to File or Send Securityholder
       114lcz/eri.a/s of the Ontario Securities Commission to postpone the public filing of
       its executive compensation disclosure until such time as it is filed and delivered to
       shareholders as part of the Company's information circular relating to its 2020
       annual meeting of shareholders. The Company will provide further information
       on its annual meeting when an appropriate date has been determined.

       As required under Canadian securities laws, the Company will provide a further
       update on or about July 24, 2020. Additionally, to the knowledge of the Company,
       there have been no material business developments as of the date of this news
       release that have not been generally disclosed.


       (Emphasis added.)

       46.      On this news, shares ofHarborside fell l3% per share, to close at $0.46 per share

on July 13, 2020, on unusually heavy trading volume, further damaging investors.

       47.      On August 12, 2020, after market liours, Harborside filed with tlie Canadian

securities regulatory authorities    its Unaudited Restated Condensed Interim Consolidated

Financial Statements for the Three and Six Months Ended June 30, 2019 and 2018 (the

"Restated 2Q 19 Report"). The Restated 2Q 19 Report provided the following, in pertinent part,


regarding the restatement:

       The Company has restated its previously reported unaudited condensed interim
       consolidated financial statements for the three and six months ended June 30,
       2019, and all related disclosures. . .


       The restatement was primarily due to the acquisitions of Patients Mutual
       Assistance Collective Corporation ("PMACC") and Sam Jose Wellness ("SJW")
       on January 7, 2019, which was deemed for accounting purposes to be a business
       combination that must be accounted for as an acquisition under IFRS 3 -Bwsz./Iessr
       Comz7!./!cz//.o#s. Further, the restatements included in the FLRish, Inc. Amended


19 - CIVIL CLASS ACTION COMPLAINT
      Case 3:20-cv-01551-MO                               Document 1              Filed 09/08/20                Page 20 of 32




     and Restated Consolidated Financial Statements for the years ended the December
     31, 2018 and 2017 (the "2018 Restated Financial Statements") contributed to the
     adjustments required.

     The Company has, amongst other things, increased the quantum reserved in
     relation to the provision for taxes purported to be owing by PMACC and SJW for
     liistorical periods. The provision was reflected retrospectively as part of the
     purchase accounting (see Note 4), in part as a result of a U.S. Tax Court decision
     in October 2019 (see Note 17).


     Summary of the Impact of tl.e Restatements on the Consolidated Financial
     Statements

     The following is a summary of the impact of the restatements on the previously
     issued unaudited condensed interim consolidated statements of financial position,
     statements of loss and comprehensive loss, statement of changes in shareholders'
     equity (deficit) and statements of cash flows as of June 30, 2019 and December
     31, 2018 and for the three and six months ended June 30, 2019 and 2018 (note
     supplementary infomiation and non-cash investing and financing activities were
     excluded from the originally reported statements of cash flows, but are included
     in the restated statements of cash flows):

                  tz-aCoees.d&froCeieBdrddstrfu-ofra-ro.itw
                                                                                     ts a," '1, Z®,,

                  .ts5eb                                                    1

                    CurulA3s.b
                       C>sh and c.sb equA/ifats                   19J4er5S          ®
                       Accona:i rE=eg.b I, =a                      L&6 ce           ®              S\`-03`-
                       n` caotes                                   s`-as;j536       (`i"       G encol)
                       Eubap:IDst!i                                 RIS9S           a)         GJD566#)
                       qu eTtB5ei                                  lJi;2JS9         ®              (54!,j73)
                       cRha -I is{ sis
                    Tod C".Of .ts!sts                             3`"Sry                       f-flL9lT)

                    Nee{'-elA|,eb
                       ETest-I ud .drmct=                          4Jse3.12j        a)             rml50
                       hapap p!ml mE apLiprm:t                    \`'.ne$3t         a           7,720.537
                       Rgb~aswh                                     4ae.„3          ¢)             P27 7Sg

                       E+I+"                                       \AS)SS§           a         \ . in un\
                       b-Eb*=`setl                                  S\5`"           a)         5|.73,se
                       "EN                                                                     43,43\ire




                  1,-
                  C--
                  1 i.I"X.i a-I SLIT.Ld&i[r Egity Qrf do


                       Accoqoa ¢7}'ai}le acd accnied LablEZE      \3}6`L8.52l        ®,
                       woe I pay.b I lad aczrmd inteHsi - airm7     3cO.6J\J        ®
                       0rmredjo* Dote. pa)< Ibk , f`mot                             ®
                       ra,line nbin= I aizf!a!                       llLae
                       hapnM-c-                                          +1J28      ©
                       hLcon"pryde±                                      89.Ose     (lm

                       -rfu--
                       itov6rm
                    T.Idctrulliiui4is                             i+Jg¥%
                                                                                    1,

                                                                                    €`
                    Leas Ten I-u.ct!
                       cdr, phal zso in pay.b±                       ?3a56S         ®            (\soroT)      6}i see
                       toteEpr[-b±nLaccnnedmnenes`                                  ®           9S4B..33       994t93.
                       rmumDve-`                                     27&91?         ®           +.iL4s.Gas      ij67.i9
                       w.mni dds.D!i.bttry                         9jl5`034         (9         PJ215.es<)
                       ibem,                                      15j70 0cO         a)        (13Jmaxp
                       has.pm',\                                     396`9TT        en          l£Z7,657       2J3}T®»
                       -tnfrbfty                                     117.0]5         a)        15`6!1`&52      15?3fjz!7

                       -EIB
                       frardin
                                                                     2n534          ®              G#.r5<)



                    si=,i.+d\rs' irfu ®.tap
                      5fro cxp"                                   83j79`6+I        t5Im        187]j6}
                       CbatDrd juzphe                             c§.moio         (5){8)       isA53.es
                                                                  •j:a45:av        (oJxp
                       EJjeNIaw-                                                               Offi=lap
                       ^cc4mbted ctbc. a.apeheaiin. hf oat               16J®       ®               (16,xp
                       ^c-ir+dth                                  81.18i7L3l        ffl        2?-7sO-„7
                    I®bil sILl.nEldt]Eni' G     ` a.£cm
                  TIC.I Ldui6.I .al5 Lir.I.14..a ` I-b oed        .` .    , :'                 "      :.:.i




20 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO          Document 1     Filed 09/08/20    Page 21 of 32




        48.       Also on August 12, 2020, after market hours, Harborside filed with the canadian

securities    regulatory authorities its Unaudited Restated Condensed Interim Consolidated

Financial Statements for the Three and Nine Montlis Ended September 30, 2019 and 2018. The

Restated 2Q 19 Report provided the following, in pertinent part, regarding the restatement:

       The Company has restated its previously reported unaudited condensed interim
       consolidated financial statements for the three and nine months ended September
       30, 2019, and all related disclosures. The restatement followed a review of the
       Company's consolidated financial statements and accounting records that was
       undertaken as part of the audit of the consolidated financial statements for tlle
       year ended December 31, 2019. This restatement has been prepared with
       iilformation to August 12, 2020.

       The restatement was primarily due to the acquisitions of Patients Mutual
       Assistance Collective Corporation ("PMACC") and San Jose Wellness ("SJW")
       on January 7, 2019, which was deemed for accounting purposes to be a business
       combillation that must be accounted for as an acquisition under IFRS 3 - Business
       Combinations. Further, the restatements included in the FLRish, Inc. Amended
       and Restated Consolidated Financial Statements for the years ended the December
       31, 2018 and 2017 (the "2018 Restated Financial Statements") contributed to the
       adjustments required.

       The Company has, amongst other things, increased the quantum reserved in
       relation to the provision for taxes purported to be owing by PMACC and SJW for
       historical periods. The provision was reflected retrospectively as part of the
       purchase accounting (see Note 4), in part as a result of a U.S. Tax Court decision
       in October 2019 (see Note 17).


       Suinmary of the Impact of Restatements on the Consolidated Financial
       Statements

       The following is a summary of the impact of the restatements on the previously
       issued unaudited condensed interim consolidated statements of financial position,
       statements of loss and comprehensive loss, statement of changes in shareholders'
       equity (deficit) and statements of cash flows as of September 30, 2019 and
       December 31, 2018 and for the three and nine months ended September 30, 2019
       and 2018 (note supplementary information and non-cash investing and financing
       activities were excluded from the originally reported statements of cash flows, but
       are included in the restated statements of cash flows):




21 -CIVIL CLASS ACTION COMPLAINT
        Case 3:20-cv-01551-MO                                 Document 1           Filed 09/08/20                  Page 22 of 32




                     tha..e4CchdEa!.dbeErincdrabdrdstal!midFl-I-riur.siG|-

                                                                     JIIlhl #lu-=
                                                                               S
                                                                                                             4111-
                                                                      \6fis§|18           ®        Q2s`.+\q)      i®3Lro
                                                                       l`4S{»?            ®          S?.46e
                                                                       416ajee           (Ilo    a505J5)|
                                                                       1'li#5            (I)     (t5It+sOz5)
                                                                        L86!JS           L®
                       Tml Curul .L3 ` ts
                       m{rmllA£Its
                          frleitrni ibe asiL£E€
                          RDparty pins uE qulprmt
                          fry-asrm
                           *.`1,
                          hdo gjbE agiv
                           -i,t

                       -Zj-
                     li.balfa .nds\.te\j>l&n. Bq\S ®.3\cll|
                     L"to
                                                                                                    ''`s-len    I+.5s.Iso
                          A¢co\iai5 pl?.e5E and ac=n3ed flbdliE       1SjTl.en            ®
                          Con.'EaalE Eoie5 prFzbE -c=zmst                                (8/        159.ifeo        ls,.0®O
                          froata-t nb as - enrml                         !07,65}          ®         us?3®          mrp26
                          Laere piwh - c~
                          ±coutoipn\bb±
                                                                          "(J1                      •.evgs®        32sis6
                                                                       2Jasg o,i         (1),©     4.2ii_i       2 se\366
                          h.,h                                                            `,
                                                                                                 3ssei Ti       35 Th *i
                          Zk± I:i± - ciizna7                          Sus<53       (il              (3&5Sn
                                                                                                 `.? 53b `un     ss.8T ss9
                       Iedcnrrct[inl+nn&.i                            15231-'09

                       Long--
                        cot© Dose; prybe                                 £3.D?I           (a       {iso.coca        67i07!
                          tote: payab± and acchi€a icrereei                               =      ico74,=6       io.eri+`:!6
                          -abiims                                         6'Jrm          (11       ;±e.4,2       4ia.52+rm
                          w_dem~faun                                     4st,S50          (0       ftxp               -
                          iJ7,I,guprr                                 li370.rm           (I)     lJ5jow
                          LE`l. pr` -b±

                          -g-
                                                                         315.\,,          (3)     L7613:zi        a!ia5L9
                          Z±QLthbfty                                      982J9          (I)     i...5i2`863    i5;ai}&`.

                          -rm
                     Tt.tLLlilELffil!
                                                                         2Ha95

                                                                      35`45=»3T
                                                                                          ®          : -|O,`

                                                                                                 +uo`.A.3cO

                       sill-iei*rs' iqLty apdecap
                          sbe cxpdy                                   7i.irs`co2         co ®    `S.'S€7=1
                          C-5qpke                                      asps 4$5      {JT®         I 015 65 5
                          JLRE-fo-                                     m5264         (®.®        aJ,5`.SST'
                          1ccomlaled ctber copatzish= hc oD              (roB79)          ®         ro&vy


                       triELF_th)
                     Td=i +' i +.I+i.ir! rd sir.Lndm . Eribr /befi
                                                                      t623eehisi
                                                                      19j-I,66€
                                                                      5}.02€cos
                                                                                          t`     2- as aJ±2
                                                                                                 sO 194 066
                                                                                                 99 lJeJ66




       49.      On this news, shares ofHarborside fell over 5%, to close at $0.67 per shai.e on

August 13, 2020, further damaging investors.

       50.      As a result of Defendants' wrongful acts and omissions, and the precipitous

decline in the market value of the Company's securities, Plaintiff and other Class members have

suffered significant losses and damages.

                      PLAINTIFF'S CLASS ACTION ALLEGATIONS

       51.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

who acquired Harborside securities publicly traded on the OTC Pink market during the Class

Period, and who were damaged thereby (the "Class"). Excluded fi-om the Class are Defendants,

the officers and directors of Harborside and its subsidiaries, members of the Individual


22 - CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO           Document 1       Filed 09/08/20      Page 23 of 32




Defendants' immediate families and their legal representatives, heirs, successors or assigns and

any entity in which Defendants have or had a controlling interest.

        52.      The members of the Class are so numerous that joinder of all members is

impracticable. Througllout the Class Period, Harborside securities were actively traded on the

OTC Pink market. While the exact iiumber of Class members is unknown to Plaintiff at this

time and can be ascertained only through appropriate discovery, Plaintiff believes that there are

hundreds, if not thousands of members in the proposed Class.

        53.      Plaintiff's claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants' wrongful conduct in violation of

federal law that is complained of herein.

        54.      Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        55.      Common questions of law and fact exist as to all members of the Class and


predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                whether the Exchange Act was violated by Defendants' acts as alleged herein;

               whether statements made by Defendants to the investing public during the Class

                Period misrepresented material facts about the business and financial condition

                of Harborside;

               whether Defendants' public statements to the investing public during the Class

                Period omitted material facts necessary to make the statements made, in light of

               the circumstances under which they were made, not misleading;


23 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO               Document 1     Filed 09/08/20     Page 24 of 32




                  whether the Defendants caused Harborside to issue false and misleading filings

                  during the Class Period;

                  whether Defendants acted knowingly or recklessly in issuing false filings;

                  whether the prices of Harborside securities during the Class Period were

                  ailificially inflated because of the Defendants' conduct complained of hereiii;

                  and

                  whether the members of the Class have sustained damages and, if so, what is the


                  proper measure of damages.

        56.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        57.        Plaintiff will rely, in part, upon tlle presumption of reliance established by the

fraud-on-the-market doctrine in that:

                  Harborside shares were listed and actively traded on the OTC Pink market, an

                  efficient market;

                  As a public issuer, Harborside filed periodic public reports;

                  Harborside regularly communicated with public investors via established market

                  communication mechanisms, including through the regular dissemination of

                  press releases via major newswire services and through other wide-ranging




24 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO          Document 1        Filed 09/08/20      Page 25 of 32




                public disclosures, such as communications with the financial press and other

                similar reporting services;

                Harborside secui-ities were liquid and traded with moderate to heavy volume

                during the Class Period; and

                Harborside was followed by a number of analysts who wrote repoils that were

                widely distributed and publicly available.

         58.     Based on the foregoing, the market for Harborside securities promptly digested

current information regarding the Company from all publicly available sources and reflected

such information in the prices of the securities, and Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

         59.     Altematively, Plaintiff and the members of the Class are entitled to the


presumption of reliance established by the Supreme Court in .4j7?/z.¢fcc7 Lr/e Cr.rjlzeus o//7!e SJczfe

o/ U/erie v. I/#!.fc>c7 Szcz/es, 406 U.S. 128 (1972), as Defendants omitted material information in


their Class Period statements in violation of a duty to disclose such information as detailed

above.

                                               COLNI I
           For Violations of Section loo) And Rule lob-5 Promulgated Thereunder
                                   Against All Defendants



         60.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

         61.     This Count is asserted against Defendants is based upon Section 10(b) of the

Exchange Act,15 U.S.C. § 78j(b), and Rule lob-5 promulgated thereunder by the SEC.




25 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO            Document 1      Filed 09/08/20      Page 26 of 32




       62.       During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make tlie statements made, in light of the

circumstances under which they were made, not misleading.

       63.      Defendants violated §10(b) of the 1934 Act and Rule lob-5 in that they:

                         employed devices, schemes and artifices to defraud;

                         made untrue statements of material facts or omitted to state material facts

                         necessary   in order to make tlle statements made, in light of the

                         circumstances under which they were made, not misleading; or

                         engaged in acts, pi.actices and a course of busiiiess that operated as a fraud

                         or deceit upon plaintiff and others similarly situated in connection with

                         their purchases of Harborside securities during the Class Period.

       64.      Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of Harborside were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws.

Tliese defendants by virtue of their receipt of information reflecting the true facts of Harborside,

their control over, and/or receipt and/or modification of Harborside's allegedly materially

misleading statements, and/or their associations with the Company which made them privy to

confidential proprietary information concerning Harborside, participated in the fraudulent

scheme alleged herein.


26 - CIVIL CLASS ACTION COMPLAINT
          Case 3:20-cv-01551-MO         Document 1       Filed 09/08/20        Page 27 of 32




        65.         Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the trutll when they failed to ascertain and

disclose the true facts in the statements made by them or other Harborside personnel to members

of the investing public, including Plaintiff and the Class.

        66.       As a result of the foi.egoing, the market price of Harborside securities was

artificially inflated duriilg the Class Period. In ignorance of the falsity of Defendants'

statements, Plaintiff and the other members of the Class relied on the statements described

above and/or the integrity of the market price of Harborside securities during the Class Period in


purchasing Harborside securities at prices that wel.e artificially inflated as a I-esult of

Defendants' false and misleading statements.

        67.       Had Plaintiff and the other members of the Class been aware that the market


price of Harborside securities had been artificially and falsely inflated by Defendants'

misleading statements and by the material adverse information which Defendants did not

disclose, they would not have purchased Harborside securities at the artificially inflated prices

that they did, or at all.

        68.       As a result of the wrongful conduct alleged herein, Plaintiff and other members

of tlie Class have suffered damages in an amount to be established at trial.

        69.      By reason of the foregoing, Defendants have violated section 10(b) of the 1934

Act and Rule lob-5 promulgated thereunder and are liable to the plaintiff and the other members

of the Class for substantial damages which they suffered in connection with their purchase of

Harborside securities during the Class Period.


27 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO           Document 1     Filed 09/08/20    Page 28 of 32




                                            COUNT 11
                         Violations of Section 20(a) of the Exchange Act
                                  Against the Individual Defendants



        70.      Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

        71.      During the class period, the Individual Defendants participated in the operation

and management of Harborside, and conducted and participated, directly and indirectly, in the

conduct of Harborside's business affairs. Because of their senior positions, they knew the

adverse non-public information about Harborside's false financial statements.

        72.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to

Harborside's financial condition and results of operations, and to correct promptly any public

statements issued by Harborside which had become materially false or misleading.

        73.       Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Harborside disseminated in the marketplace during the Class

Period concemlng Harborside's results of operations. Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause the Company to engage in

the wrongful acts complained of herein. The Individual Defendants therefore, were "controlling


persons" of the Company within the meaning of Section 20(a) of tlie Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market


price of Harborside securities.




28 -CIVIL CLASS ACTION COMPLAINT
         Case 3:20-cv-01551-MO          Document 1      Filed 09/08/20     Page 29 of 32




        74.      By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.

                                     PRAYER FOR RELIEF

        WHnREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and

relief as follows:


        (a)      declaring this action to be a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating plaintiff's counsel as Lead Counsel;


        (b)      awarding damages in favor of plaintiff and the other class members against all

defendants, jointly and severally, together with interest thereon;


        (c)      awarding plaintiff and the class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and


        (d)      awarding plaintiffand other members of the class such other and further relief as

the Court may deem just and proper.




/////




/////




/////




/////




29 - CIVIL CLASS ACTION COMPLAINT
      Case 3:20-cv-01551-MO          Document 1     Filed 09/08/20      Page 30 of 32




                               JURY TRIAL DEMANDED

     Plaintiff hereby demands a trial by jury.

     Dated: September 8, 2020




                                                  RATLIFF, LLP
                                                  8401 NE Halsey Street Suite 208
                                                  Portland, OR 97220
                                                  T: 503-226-3664


                                                  THE ROSEN LAW FIRM, P.A.
                                                  Phillip Kin, Esq.
                                                  Laurence M. Rosen, Esq.
                                                  275 Madison Avenue, 40th Floor
                                                  New York, NY 10016
                                                  Telephone: (212) 686-1060
                                                  Fax: (212) 202-3827
                                                  Email                  al.com
                                                          lrosen@rosenlegal.com
                                                          Counsel for Plaintiff




30 -CIVIL CLASS ACTION COMPLAINT
                Case 3:20-cv-01551-MO          Document 1       Filed 09/08/20      Page 31 of 32



Certification and Authorization of Named Plaintiff Pursuant
to Federal Securities Laws
The individual or institution listed below (the "Plaintiff") authorizes and, upon execution
of the accompanying retainer agreement by The Rosen Law Firm P.A., retains The Rosen
Law Firm P.A. to file an action under the federal securities laws to recover damages and
to seek other relief against Harborside lnc.. The Rosen Law Flrm P.A. will prosecute the
action on a contingent fee basis and will advance all costs and expenses. The
Harborside lnc„ Retention Agreement provided to the Plaintiff is incorporated by
reference, upon execution by The Rosen Law Firm P.A.

 First name:            Rihanna
 Middle initial:
 Last name:             Shahrohkimanesh
 Address:
 City:
 State:
 Zip:
 Country:
 Facslmile
 Phone:
 Emall:


Plaintiff certifies that:


1.    Plaintiff has reviewed the complaint and authorized its filing.

2.   plaintiff did not acquire the security that is the subject of this action at the direction
     of plaintiff's counsel or in order to participate in this private action or any other
     litigation under the federal securities laws.
3.    Plaintiff is willing to serve as a representative party on behalf of a class, including
     providing testimony at deposition and trial, if necessary.
4.    Plaintiff represents ancl warrants that he/she/it ls fully authorized to enter into and
     execute this certification.
5.    Plaintiff will not accept any payment for serving as a representative party on behalf
     of the class beyond the Plaintiff 's pro rata share of any recovery, except such
     reasonable costs and expenses (including lost wages) directly relating to the
     representation of the class as ordered or approved by the court.
6.    Plaintiff has macle no transaction(s) during the Class Period in the debt or equity
     securities that are the subject of this action except those set forth below:


Acquisitions;


     lYpe of Securlty             Buy Date             # of shares       Prlce per Share
     Common     Stock             03/26/2020          127                0.43
     Common     Stock             03/28/2020          270                0.38
     Common     Stock             04/01/2020          166                0.32
     Common     Stock             04/09/2020          81                 0.31
     Common     Stock             04/28/2020          222                0.45




7. I have not served as a representative party on behalf of a class under the federal
   securities laws during the last three years, except if deta"ed below. [ ]
             Case 3:20-cv-01551-MO          Document 1      Filed 09/08/20    Page 32 of 32




Certification for Rihanna Shahrohkimanesh (cant.)


I declare under penalty of perjury, under the laws of the
united States, that the information entered is accurate:             YES


By clicking on the button below,I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintiff's behalf, on a contingent fee basis.            YES

Signed pursuant to California Civll Code Section 1633.1, et seq. -and the Uniform
Electronic Transactions Act as adopted by the various states and territories of the
United States.

Date of signing: 09/03/2020
